Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148093                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  _________________________________                                                                        Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  LAVELLE W. SEARCY,                                                                                                  Justices


               Plaintiff-Appellant,

  v                                                                 SC: 148093
                                                                    COA: 315174
  PAROLE BOARD,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of November 25, 2013 is denied because it does not appear that the order was
  entered erroneously. Within 21 days of the certification of this order, plaintiff shall pay
  the initial partial filing fee of $4.00 as ordered. Failure to comply with this order shall
  result in administrative dismissal of plaintiff’s appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 10, 2014
                                                                               Clerk